DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered and fully considered.
 
EXAMINER’S COMMENT
 Claims 1-18 are pending of which claims 14-18 were previously withdrawn claims.  Pending claims 1-18 have been examined on the merits and found allowable (as amended within the Examiner's Amendment below).   
Applicant’s amendment, including in the independent claim 1, reciting a required antimicrobial effect and further limiting to a composition to include “consisting essentially of” language, is found to be distinguishing (persuasive) over the cited references and also the property as claimed by the combination as recited is also considered to distinguish over the 35 USC 101 natural product judicial exception. The instant composition as claimed being not taught or reasonably suggested by the cited references of record, the grounds of rejection* are accordingly withdrawn (*35 USC 101; 35 USC 102(a)(1) or 35 USC 103, over either US 2012/0141387 A (Msika et al) or CN 101053642 A)) – and any other ground of rejection or objection not specifically addressed herein is also withdrawn. 
Please also refer to the rejoinder statement below.

REJOINDER
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-18, directed to the process of making or using the allowable product and claims previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement (as set forth in the Office action mailed on 6/26/2020) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The inventions (of the withdrawn claims 14-18) that were withdrawn in the Office action mailed 6/26/2020 are hereby rejoined and have been fully examined on the merits, along with the elected species, under 37 CFR 1.104.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The proposed amendments have been made to address mere formal and grammatical matters not affecting the scope of the claims.

In the Claims:


In claim 15 at line 4, the phrase “etc. Plant diseases caused by fungi bacteria or virus include, but not limited to the following: powdery”   has been amended to recite the phrase:    
--and the plant diseases caused by fungi, bacteria, or virus is optionally: powdery--.

In claim 15 at line 8, the term “and” has been amended to recite the term  --and/or--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant composition consisting essentially of the component materials claimed, and the antimicrobial effects in the method of use thereof, as instantly claimed, are not taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-18 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/AARON J KOSAR/Primary Examiner, Art Unit 1655